Order, Supreme Court, New York County (Edward Lehner, J.), entered October 17, 1995, which, inter alia, granted defendant’s motion for summary judgment dismissing the third and fourth causes of action, unanimously affirmed, without costs.
The IAS Court properly dismissed the third cause of action for breach of the warranty of habitability since plaintiffs never paid rent during the relevant period of time and defendant was not seeking to recover such rent (see, Elkman v Southgate Owners Corp., 233 AD2d 104).
Plaintiffs’ fourth cause of action, whether deemed to allege intentional or negligent infliction of emotional distress, was properly dismissed. The failure to have doormen or lobby personnel in the building cannot be said to constitute conduct "so extreme and outrageous as to transcend the bounds of decency and be regarded as atrocious and intolerable in a civilized society” (Stanley v Smith, 183 AD2d 675, 676), and there was an absence of proof of injury or medical support for the claim (East End Temple v Silverman, 199 AD2d 94, 95; Callas v Eisenberg, 192 AD2d 349, 350). Concur—Murphy, P. J., Rosenberger, Rubin and Mazzarelli, JJ.